Citation Nr: 1826106	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as due to Gulf War service.

2.  Entitlement to service connection for a left knee disability, claimed as joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifesting as joint pain (claimed as pain the hands, wrists, right knee, cervical spine, elbows, and hips), to include as an undiagnosed illness.  

4.  Entitlement to service connection for a disability manifesting as joint pain of the bilateral shoulders and bilateral ankles, to include as an undiagnosed illness.  


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.  He also had active duty for training from March 1986 to June 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The issues on appeal were previously remanded in April 2015 and July 2017.  

The Veteran waived his right to a Board hearing in the June 2012 substantive appeal, via a VA Form 9.  

The issues of service connection for a disability manifesting as bilateral ankle pain and bilateral shoulder pain, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of fibromyalgia.

2.  The Veteran is currently diagnosed with patellofemoral syndrome of the left knee that is related to active military service.   

3.  The medical evidence relates the Veteran's symptoms of joint pain of the bilateral hands, wrists, elbows, hips and right knee to currently diagnosed osteoarthritis; the evidence does not show that these disabilities were incurred in service or within the first post-service year.  

4.  The medical evidence relates the Veteran's neck pain to the diagnosis of degenerative disc disease (DDD) of the cervical spine; the evidence does not show that this disability was incurred in service or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are not met.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

2.  The criteria for service connection for patellofemoral syndrome of the left knee are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

3.  The criteria for service connection for disabilities manifesting as joint pain of the bilateral hands, wrists, elbows, hips, right knee, and cervical spine, to include as a due to an undiagnosed illness, is not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's diagnosed arthritis in various joints is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  In this case, the Veteran's service personnel records confirm his service in the Southwest Asia Theater of operations in 1991.  Accordingly, the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 may apply if he is found to have a qualifying chronic disability.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Fibromyalgia

The Veteran contends that he has fibromyalgia, the symptoms of which had their onset after returning from the Persian Gulf in 1991.  See May 2010 notice of disagreement.  To the contrary however, the Veteran also has asserted that he does not have fibromyalgia because he does not experience numbness or tingling in his hands or feet, concentration issues, palpitations, reduced ability to exercise, migraines, or difficulty sleeping.  

The Veteran was afforded a VA Gulf War registry examination in March 1997.  The examiner, an environmental physician, noted that no major symptoms were reported.  The Veteran reported "vague musculoskeletal pain" for several years.  The physical examination was normal.  Tenderness in the fibromyalgia trigger point areas were not reported.  

The Veteran was involved in a motor vehicle accident in February 2001.  The Veteran experienced a "whip lash like" injury.  See February 2017 VA addendum opinion.  The records do not note a previous diagnosis of Fibromyalgia or diagnose such a condition.

Private treatment records dated January 2004 indicated the Veteran exercised regularly including lifting weights, using a stair stepper, and riding a bicycle without difficulty.  Myalgia or arthralgia was not noted.  

The Veteran was afforded a VA examination in December 2009 and a subsequent addendum opinion was obtained in April 2010.  He was also afforded VA examinations in September 2014, November 2015, and August 2017.  

During the December 2009 VA examination, the Veteran reported his symptoms began in service but could not be more specific than some point in the 1990s.  The Veteran reported wide spread musculoskeletal pain with stiffness and weakness in his bilateral shoulders, elbows, hands, hips, knees, and neck.  The examiner tested the trigger points for fibromyalgia and noted tenderness near second costochondral junction bilaterally near mid-upper trapezius, on the origin of the supraspinatus muscle bilaterally, and on the lateral epicondyle of the left side.  No tenderness on any of the other fibromyalgia trigger points was found.  The examiner concluded that the Veteran did not meet the criteria for a fibromyalgia diagnosis.  An addendum medical opinion was provided in April 2010 after the examiner was provided the claims file to review in conjunction with the physical examination conducted in December 2009.  After reviewing the claims file, the examiner confirmed that the Veteran did not meet the criteria for a fibromyalgia diagnosis. 

During the September 2014 VA examination, the Veteran reported occasional nonspecific diffuse muscle pains; however, the examiner noted that the Veteran had not previously been diagnosed with fibromyalgia and did not meet the criteria for a fibromyalgia diagnosis during this examination.  Additionally, the Veteran had not undergone treatment, take medications, or have findings, signs, or symptoms attributable to fibromyalgia.  

The Veteran was afforded another VA examination in November 2015.  The Veteran reported pain in his elbows, hands, knees, cervical spine, and hips.  X-ray studies were afforded to the Veteran.  The x-ray report found osteoarthritis in the bilateral elbows at the ulnohumeral joints, bilateral hands, bilateral knees, bilateral hips, and cervical disc disease.  The Veteran did not have multiple areas of trigger point tenderness.  No anxiety, depressive symptoms or other psychiatric disorders were noted.  The examiner attributed the Veteran's daytime sleepiness to the Veteran's diagnosed obstructive sleep apnea.  The Veteran was not taking medications, undergoing treatment, or exhibiting any signs or symptoms attributable to fibromyalgia.  Thus, the examiner concluded that the Veteran did not meet the criteria for a fibromyalgia.  

An addendum medical opinion was provided in August 2017.  The VA examiner reviewed the claims file and provided a detailed and accurate medical history based on the medical records.  The examiner concluded that there was no clinical evidence to support a fibromyalgia diagnosis.  The examiner explained that a diagnosis of fibromyalgia is based on symptoms of wide spread pain in conjunction with objective findings of tenderness in specific areas of the body and an absence of another condition to explain the pain.  The examiner cited a website that described the clinical manifestations of fibromyalgia in adults.  

The August 2017 clinician pointed out that the Veteran has not had tenderness in areas that would be consistent with fibromyalgia.  Although the December 2009 examination noted tenderness in the epicondyles, this area of tenderness was consistent with the diagnosis of epicondylitis.  The examiner further pointed out that the March 1997 examination does not report tenderness that would be consistent with a diagnosis of fibromyalgia.  The November 2015 examination also did not find tenderness at the fibromyalgia trigger points.  Additionally, the August 2017 clinician attributed the Veteran's joint pain to specific diagnoses in most of the joints.  For instance, the Veteran has been diagnosed with cervical DDD; therefore his neck pain was caused by the cervical DDD.  Further, the Veteran also reported fatigue, a common symptom of fibromyalgia.  However, the examiner concluded that his daytime fatigue was related to an obstructive sleep apnea diagnosis.  The examiner also cited that the 2004 annual examination report indicated he exercised regularly, which is also inconsistent with fibromyalgia.  Thus, the examiner, based on the above reasons, concluded that it is less likely than not that the Veteran meets the criteria for a fibromyalgia diagnosis.  

First, the Board has previously found the December 2009, September 2014 and November 2015 VA examinations and the April 2010 addendum opinion to be inadequate because each of these examinations either did not provide an etiology opinion at all or failed to provide a rationale to support its conclusions.  However the examination findings in the December 2009 and November 2015 examinations are still probative to the extent that the August 2017 medical opinion is partly formed based on their findings; however, the medical opinions provided in these examinations are not probative and are assigned lower weight.  

Upon review of the record, the Board finds that the weight of the evidence shows that the Veteran does not have a current diagnosis of fibromyalgia.  There are no VA or private treatment records that report a diagnosis of fibromyalgia.  Although the Veteran is competent to report observable symptoms, he, as a lay person, is not competent to diagnose or to rule out fibromyalgia as he has not been shown to have the requisite medical knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Fibromyalgia is a medically complex disease process with a yet unknown etiology, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Due to the absence of a competent diagnosis of fibromyalgia, the n Veteran has not met his burden of establishing the existence of a current disability.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-144.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for fibromyalgia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Left Knee Disability

With regard to the left knee, the Veteran's primary contention has been that he has signs and symptoms of a chronic multisymptom undiagnosed illness as listed in 38 C.F.R. 3.317.  

As an initial matter, the Veteran is diagnosed with osteoarthritis in the left knee patella, as relevant here.  See November 2015 x-ray studies.  

Service treatment records indicate the Veteran experienced left knee pain and right foot pain during service in October 1989.  No tenderness, effusion, or instability was found on examination, and the Veteran had full range of motion bilaterally of the left knee and right foot.  Crepitus was noted in the knees bilaterally.  The physician's assessment was "arthralgia."  

The Veteran was afforded x-ray studies of the bilateral knees during a March 1997 Gulf War registry examination.  The x-ray report indicated radiographically normal knees bilaterally.  

Next, the Veteran was afforded a VA examination in December 2009.  The examiner found slight reduced range of motion bilaterally, no tenderness to palpation, and no pain during range of motion testing.  Crepitus was noted bilaterally.  X-ray studies of the bilateral knees were unremarkable.  The examiner diagnosed the Veteran with patellofemoral pain syndrome of bilateral knees.  

The Veteran was afforded an additional VA examination in September 2014.  The examiner concluded the Veteran never had a knee disability, but found reduced range of motion on examination bilaterally.  No objective evidence of pain was reported.  

The Veteran underwent a third VA examination in November 2015.  On physical examination, the Veteran exhibited normal range of motion bilaterally, but crepitus was found bilaterally.  The examiner reported that the March 2009 X-ray studies showed mild degenerative changes and distal quadriceps enthesopathy bilaterally.  The examiner found that the patellofemoral pain syndrome of bilateral knees diagnosed during the December 2009 examination had resolved.  X-ray studies taken for the November 2015 examination further indicated that the Veteran had recently developed osteoarthritis.  The examiner concluded that based on the normal clinical examination and the resolved December 2009 diagnosis of the bilateral patellofemoral pain syndrome, the left knee osteoarthritis was less likely related to service and more likely caused by the Veteran's physically demanding job in computer maintenance.  Of note, the Veteran was assigned a similar job of computer maintenance during service.  

A favorable nexus opinion regarding the Veteran's left knee disability was provided in August 2017.  The VA clinician found that, while it was less likely than not that the Veteran experienced an undiagnosed illness related to the left knee pain, the diagnosis of patellofemoral pain syndrome given in 2009 for the left knee was consistent with the left knee pain that was diagnosed during service in October 1989 and consistent with the subsequent November 2015 x-rays findings of osteoarthritis.  The Board finds that the August 2017 medical opinion is adequate and highly probative, as it is based on a thorough review of VA and private treatment records, the Veteran's contentions, and is supported by a sound rationale.

Of note, the December 2009, September 2014, and November 2015 VA examinations and the April 2010 addendum opinion have previously been found to be inadequate because they failed to provide an etiology opinion, failed to consider consider the Veteran's contentions, did not accurately report the medical history, and/or failed to provide adequate rationales to support the conclusions.  See April 2015 and July 2017 Board decisions.  Thus, these medical opinions are given low probative weight.  

In summary, the Veteran meets all three elements of his service connection claim for a left knee disability, as there is a current diagnosis of arthritis of the left knee, competent evidence of in-service injury to the left knee, and a highly probative favorable nexus between the current left knee disability and service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a left knee disability have been met.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim will be granted.




Service Connection for Multiple Joint Pain, Claimed as an Undiagnosed Illness

The Veteran contends his generalized joint pain, claimed as pain in the hands, wrists, cervical spine, elbows, right knee, and hips, is due to an undiagnosed illness due to service in the Persian Gulf.  

Initially, the Board notes the Veteran has qualifying service in the Persian Gulf, specifically in Saudi Arabia, in 1991.  See December 2014 statement of the case.  

Review of the Veteran's service treatment records show that he did not report bone, joint, or other deformities of the hands, knees, cervical spine, elbows, right knee, and hips and did not report arthritis in any joints on the report of medical history on entrance into active service.  However, the Veteran reported experiencing a broken collarbone and a fractured left ankle before entering service.  See May 1989 report of medical history.  The Veteran's upper extremities, spine, and musculoskeletal system were deemed to have been normal upon clinical examination.  The examiner noted a previous fracture of the left ankle, and a scar on the right hand, as well as the left clavicle fracture on the May 1989 report of medical examination for enlistment.  Thus, in this case, the presumption of soundness at entry into service attaches to the hands, wrists, cervical spine, elbows, left knee, and hips because the Veteran's entrance examination report reflects these joints were found to be normal after examination upon entrance to service.  In other words, no conditions of the hands, wrists, cervical spine, elbows, right knee, and hip joints were "noted" upon service entry.  

Further, the service treatment records show that the Veteran did not report an injury, disease, or pain in the hands, wrists, cervical spine, elbows, right knee, and hips during service.  

An October 1991 service treatment record reflects the Veteran reported pain in the right foot for the previous two days.  There had been no injury or change in activity level.  The physician found no tenderness, effusion, or instability.  There was full range of motion of the foot with mild crepitus bilaterally.  The physician's assessment was "arthralgia."  Two weeks later, service treatment records show the Veteran experienced foot pain for the previous two weeks.  His foot was slightly tender over the dorsum, but no swelling or erythema was found.  The Veteran had full range of motion without crepitus.  The physician determined that the right foot pain was likely due to poor fitting low quarter shoes.  The Veteran waived an examination prior to discharge from service.   

The Veteran underwent a Gulf War registry examination in March 1997.  The Veteran complained of "vague musculoskeletal pain" for several years.  It was noted the Veteran's MOS was computer maintenance and his post-discharge employment was also related to computer work.  X-rays studies were afforded to the Veteran for the hands, wrists, knees, elbows, lumbosacral spine, cervical spine, and thoracic spine.  The x-ray reports for the hands and wrists, showed no fractures or dislocations in the hands.  The hand and wrist x-ray studies revealed small bone cysts within the navicular bone of the right hand and within the lesser multangular bone of the left hand.  No significant arthritic changes were seen in the hands.  The x-ray report for the knees and elbows were found to be radiographically normal.  X-ray studies of the lumbosacral spine showed minimal left convex scoliosis of the lumbar spine.  The cervical and thoracic spine x-ray studies revealed minimal anterior wedging of the C6, T11, and T12 vertebral bodies which appeared to be old rather than recent.  Straightening of normal lordotic cervical curvature was found.  The thoracic studies were limited as T1 and T2 vertebral bodies are obscured on the lateral view and could not be adequately evaluated.  There was no evidence of recent fracture, subluxation, or dislocation of the lumbosacral, cervical spine or thoracic spine.  After a physical examination, including a neurological examination, the examiner concluded the findings were within normal limits.  

The Veteran was involved in a motor vehicle accident in February 2001.  The Veteran experienced a "whip lash like" injury.  See February 2017 VA addendum opinion.  The Veteran was afforded a cervical MRI in April 2001.  The April 2001 MRI report indicated the Veteran had mild disc bulges at C3-4, C4-5, and C5-6.  His chiropractor referred the Veteran to Dr. J.E.W., a neurosurgeon, for evaluation.  The Veteran reported to Dr. J.E.W. that all of his pain was confined to his neck and he attributed the onset of his problems to the February 2001 motor vehicle accident.  Dr. J.E.W.'s impression, based on a physical evaluation and the MRI studies, was that the Veteran had cervical musculoligamentous strain/sprain.  

The Veteran was provided with a VA examination with regard to his claim in December 2009.  The Veteran reported his symptoms of joint and muscle pain, stiffness, and weakness affecting the elbows, hands, wrists, right knee, hips, and neck began in the 1990s, either during or after service, but could not be more specific.  With regard to the cervical spine, the Veteran reported he had pain in his neck since service, but that he also was in a car accident sometime between 2000 and 2003.  He was afforded physical therapy and reported the pain from the accident was resolved and he only had the residual pain that was present before the car accident.  He reported intermittent bilateral elbow pain with weakness, stiffness, and fatiguability since the 1990s and denied injuring his elbow.  The Veteran also experienced constant pain in the left hand and intermittent pain in the right hand with weakness, stiffness, swelling, fatigability, and lack of endurance bilaterally.  Specifically, the Veteran reported he has a second wedding ring because his hands swell so much.  He also reported pain and stiffness in the bilateral hip joints, and intermittent pain in the bilateral knees.  The Veteran described his post-discharge employment as requiring crawling under desks, moving computer equipment, and walking up and down stairs. 

On physical examination, the December 2009 examiner, a physician's assistant, found peripheral pulses, muscle strength, sensation, and deep tendon reflexes were normal and equal bilaterally in the upper and lower extremities.  The Veteran had 100 pounds of right hand strength and 90 pounds of left hand strength and could make a normal fist formation.  There was no evidence of edema and no joint tenderness to palpation in the hand.  The Veteran reported pain over the MP joints of all of his fingers, but no abnormalities were found.  As to the cervical spine, tenderness to palpation was noted.  Range of motion measurements was slightly reduced.  Regarding the elbows, tenderness to palpation along the medial epicondyles bilateral and later epicondyle on the left side was found.  Range of motion bilaterally was measured to 140 degrees flexion, zero degrees extension, 80 degrees of pronation, and 85 degrees supination without pain.  The hips were examined and no obvious deformity was found.  Range of motion in the hips was to 120 degrees flexion, 30 degrees extension, and 40 degrees abduction without pain.  The knees appeared normal without tenderness to palpation and pain on movement.  Crepitus was noted in both knees with range of motion.  Range of motion for the right knee was measured to 0 degrees of extension, 135 degrees of flexion for the right knee.  The examiner noted the x-rays findings were unremarkable for the knees, hips, hands and elbows, and noted minimal degenerative changes in the cervical spine.  The examiner diagnosed the Veteran with DDD of the cervical spine, epicondylitis of the bilateral elbows patellofemoral pain syndrome of both knees, and metacarpalgia of the bilateral hands.  No hip disability was diagnosed.  The claims file was unavailable at the time of this examination, and had not been reviewed by the examiner.  

A medical opinion was obtained in April 2010.  The examiner was able to review the claims file.  With regard to these joints, the examiner continued his diagnoses.  He did not, however, offer a medical opinion as to the etiology of these joint disabilities.  

The Veteran noted he had a physically demanding job and has more pain when he was more active in his May 2010 notice of disagreement.  He also cited several internet sources, to include Google and the VA webpage to support his contentions.  Further in the Veteran's June 2012 VA Form 9, the Veteran alleges that he does not have the injuries that were diagnosed during the December 2009 VA examination.  The Veteran maintained he has an undiagnosed illness due to his service in the Persian Gulf.  

In September 2014, the Veteran was afforded an additional VA examination.  The Veteran reported chronic low grade pain in both elbows began around 1992.  He denied injuring his elbows.  The examiner found that the Veteran never had, and did not currently have, an elbow, knee, hip, cervical spine, or hand condition.  However, slight reduced range of motion was noted in the left knee, hips, and elbows.  No etiology opinion was provided.  The medical credentials of the examiner were unclear as no professional designation, such as M.D. or P.A., accompanied the examiner's name.  

The Veteran maintained he was exhibiting signs and symptoms of an undiagnosed illness related to service in the Persian Gulf.  See January 2015 correspondence.  The Veteran contended he was already service-connected for the presumptive diseases of irritable bowel syndrome and tension headaches due to his service in the Persian Gulf.  The Veteran reported the September 2014 VA examination only lasted 20 minutes to evaluate numerous joints in his body, fibromyalgia, chronic fatigue syndrome, and sleep apnea, and that it was inadequate.  

Another VA examination was provided to the Veteran in November 2015.  The examiner, a doctor of osteopathic medicine, reviewed the conflicting medical evidence of record and concluded that the Veteran had a current diagnosis of DDD of the cervical spine that was related to the auto accident in 2001.  The examiner also reported that, although the Veteran was diagnosed with epicondylitis of the bilateral elbows, patellofemoral syndrome of the bilateral knees, and metacarpalgia of the bilateral hands and wrists, those diagnoses were provisional and had resolved; thus, the Veteran did not have a currently diagnosed bilateral elbow, knee, hand, or wrist disability.  The examiner noted the reported history of joint pain was purely subjective and was not supported by the objective medical evidence, with the exception of the cervical spine DDD.  The Veteran was afforded x-ray studies in November 2015 that revealed minimal degenerative changes for all the joints except the cervical spine.  When accompanied by normal clinical examinations, the examiner concluded that the degenerative findings on the x-ray studies were consistent with the normal aging process and more likely related to the Veteran's physically demanding job rather than being directly, proximately, or aggravated by his active service.  

In August 2017, the Veteran was provided with another VA examination and medical opinion.  The examiner reviewed all available medical records and previous physical examinations.  After a thorough and accurate review of the service treatment records, past VA examination findings, private medical records, and VA treatment records, the examiner concluded that it was less likely than not that the Veteran's multiple joint pain was a sign or symptom of an undiagnosed musculoskeletal condition because the Veteran had radiographic evidence or clinical evidence of diagnoses with clear and specific etiologies for the right knee, cervical spine, hands, wrists, elbows, and hips.  Thus, a conclusion that the Veteran had an undiagnosed illness was precluded when there was a clear diagnosis that explained the pain in the wrist, hand, right knee, elbows, and hips.  Additionally, with regard to the cervical spine, the examiner noted that radiographic abnormalities noted in the 1997 x-rays studies had merely increased in severity in the 2001 MRI imaging studies after the auto accident.  As to the hand and wrist pain, the examiner noted that the 1997 x-rays show bone cysts and sclerosis which explained the hand and wrist pain.  Clinically, a diagnosis of epicondylitis of the elbows was consistent with overuse due to his occupational history and has manifested more recently as osteoarthritis of the elbows.  The right knee also had a diagnosis of patellofemoral syndrome in December 2009 that explained the right knee pain.  Ultimately, the examiner concluded that it was less likely than not that the Veteran had an undiagnosed illness related to his service in the Persian Gulf not only after the November 2015 x-rays studies revealed the arthritis in these joints, but also before the more recent arthritis findings in November 2015.  

As discussed above, the December 2009, September 2014, and November 2015 VA examinations and the April 2010 addendum opinion have previously been found to be inadequate by the Board because they failed to provide an etiology opinion, consider the Veteran's contentions, inaccurately reported the medical history, and/or failed to provide adequate rationales.  See April 2015 and July 2017 Board decisions.  Thus the Board assigns these examinations and medical opinions low probative weight.  

Following careful review of the evidence of record, including lay and medical, the Board holds that the preponderance of the evidence is against the claim for service connection an undiagnosed illness under 38 C.F.R. 3.317.  There is evidence of a currently diagnosed disability with a clear etiology identified as DDD of the cervical spine, and arthritis in the elbows, hands, wrists, right knee, and hips.  However, the currently diagnosed disabilities were not present during service.  Moreover, there is no competent evidence of a nexus between the current disabilities of the hands, wrists, left knee, cervical spine, elbows, or hips that weighs in favor of the claim.  Collectively, the Board finds highly probative the August 2017 VA medical opinion, as is based on a complete review of the medical history, and is factually accurate, fully reasoned, and addresses the Veteran's primary contentions in this case.  

In deciding this claim, the Board also considered the Veteran's contentions in this case.  The Veteran is competent to offer lay statements regarding joint pain felt at any time; however, as a lay person, he does not have the requisite medical training or credentials to be able to render a medical opinion relating his current disability to the in-service events or to determine if the symptoms he is experiencing are due to an undiagnosed illness resulting from service in the Persian Gulf.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

Further, as to the websites the Veteran cites to support his contentions, to include Google and the VA website's description of an undiagnosed illness, these are general in nature and are not specific to this Veteran.  Neither provides a competent medical nexus for this Veteran taking into account his individual medical history and diagnoses.  In this case, the internet websites are of little probative value because they lack a rationale for the supposition that the Veteran has an undiagnosed illness.  These general websites are of far less probative value than the case specific August 2017 examination findings and medical opinion in this case that weigh against the finding of a nexus.  

With regard to the presence of arthritis in the hands, wrists, right knee, elbows, and hips, the preponderance of the competent evidence is against a finding that the now diagnosed arthritis was chronic during service or continuous since service discharge.  There are no reported symptoms related to the hands, wrists, right knee, elbows or hips during service and no findings of arthritis until, at the earliest, 17 years after service separation.  As there is entirely no evidence of arthritis of the hands, wrists, left knee, elbows, or hips within the first post-service year, presumptive service connection pursuant to C.F.R. §§ 3.307 and 3.309(a) is not warranted.  

Further, there are no reported symptoms of neck pain during service and no abnormal clinical findings shown until five years after service separation.  A diagnosis of DDD of the cervical spine was not given until almost nine years after discharge from service.  

The Persian Gulf presumptions do not apply to the hands, wrists, right knee, cervical spine, elbows, or hips in this case.  No signs or symptoms which may be manifestations of an undiagnosed illness involving these joints have been identified.  Rather, the Veteran's joint pain in theses specific joints have been attributed by multiple medical evaluators, to DDD and arthritis, which is a known clinical diagnosis with a specific etiology, in the terms of 38 C.F.R. § 3.317.  

Notably, the Veteran has not submitted any competent medical evidence relating his current joint disabilities to his active service or any competent medical evidence relating his symptoms to an undiagnosed illness.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

The preponderance of the evidence is against the claim for service connection for disabilities of the hands, wrists, right knee, cervical spine, elbows and hips, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, and the appeal is denied.  As noted above, the remaining claims involving the bilateral shoulder and ankles is addressed below in the remand section.
ORDER

Service connection for fibromyalgia is denied.  

Service connection for the left knee arthritis is granted.  

Service connection for an undiagnosed illness, claimed as general joint pain of the hands, wrists, right knee, cervical spine, elbows, and hips, is denied.  




REMAND

The Veteran's claim for a disability manifesting as joint pain, to include as due to an undiagnosed illness, of the bilateral shoulders and bilateral ankles were not specifically addressed in the August 2017 medical opinion.  Of note, the record does not reflect a currently diagnosed disability of the shoulders.  During the appellate period, the Veteran was assigned a diagnosis of tendinopathy of the bilateral shoulders in December 2009 after corresponding x-rays studies were unremarkable.  Subsequently, the August 2015 examiner concluded that the left shoulder pain was due to a pre-service left clavicle fracture, but did not discuss whether that injury was aggravated during service as it was noted on entry into service.  Additionally, no opinion was rendered as to the right shoulder and no current diagnosis is currently been attributed to this joint, other than the resolved tendonitis diagnosed in December 2009.  Finally, the August 2015 examiner did not render an opinion as to the bilateral ankles.  The Board notes there is a left ankle fracture noted on entry into service.  There are also reports of right foot/ankle pain in two separate October 1989 service treatment records during service.  Therefore, a remand is warranted to obtain a medical opinion regarding the nature and etiology of the pain in these joints.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

2.  Then, obtain an addendum opinion from the August 2017 VA examiner, or another appropriate examiner if the prior examiner is unavailable, as to the nature and etiology of the bilateral shoulder and ankle disabilities.  Whether a physical examination of the Veteran is required is left to the discretion of the examiner.  All pertinent tests and studies should be performed, to include appropriate imaging studies.  

After a thorough review of the claims file, the examiner is requested to respond to the following:  

(a) Identify each shoulder and ankle disability diagnosed since the date of claim.  

(b) For any current right shoulder disability, provide an opinion as to whether each had onset or is otherwise related to service.  

(c) If no current right shoulder diagnosis is identified, provide an opinion on whether the right shoulder pain is a sign or symptom of an undiagnosed illness under 38 C.F.R. 3.317 (2017).  

(d) Provide an opinion as to whether the left broken clavicle injury noted on entry into service was aggravated by service beyond its natural progression, resulting in a current left shoulder disability.   

(e) For each currently diagnosed right ankle disability, provide an opinion as to whether it had onset during or is otherwise related to service.  

(f) Provide an opinion as to whether the pre-service left ankle fracture was aggravated by service beyond its natural progression during service.  

(g) If no currently diagnosed ankle disabilities are identified, provide opinion as to whether the pain in either ankle is a sign or symptom of an undiagnosed illness under 38 C.F.R. 3.317 (2017).

3.  Thereafter, if the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).




		
	S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


